DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-17 are objected to because of the following informalities:
The phrase “the the memory access commands” in claim 10, line 3 should be “the memory access commands”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “in response to the activate counter being above an intermediate management threshold value and at or below a maximum management threshold value” in claims 1, 10 and 18 is unclear. The value of the active counter can be above an intermediate management threshold value and at or below a maximum management threshold value, not the active counter.
Claim 10 recites the limitation "the memory access commands" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-15, 17, 19-21, 23, 25 and 26 of U.S. Patent No. 11,222,685. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by the claims of the patent.
Regarding claim 1; Claim 1 of the patent recites an apparatus comprising:
a memory controller, comprising: 
   an arbiter for selecting memory commands for transmission over a memory channel (claim 1, lines 8-11); and 
   a refresh control circuit coupled to the arbiter and operable to: 
       monitor an activate counter which counts a number of activate commands sent over the memory channel to a memory region (claim 1, lines 14-16); and
       in response to the activate counter being above an intermediate management threshold value and at or below a maximum management threshold value, issue a refresh management (RFM) command if there is no refresh (REF) command currently held at the refresh control circuit for the memory region (claim 1, lines 17-23).
Regarding claim 2: Claim 2 of the patent recites the memory controller of claim 1, wherein the refresh control circuit is operable to, in response to the activate counter being above the maximum management threshold, determine if a REF command is currently held at the refresh control circuit for the memory region and, if not, cause a RFM command to be sent to the memory region, and if so, allow the pending REF command to issue with no RFM command being issued, and prevent any new activate commands from being scheduled to the memory region until one of the RFM command or the pending REF command is scheduled.
Regarding claim 3: Claim 3 recites the memory controller of claim 1, wherein the arbiter determines eligibility for command selection based at least on respective activate counter values for memory regions of the respective commands.
Regarding claim 4: Claim 4 recites the memory controller of claim 1, wherein memory region is one of a memory bank or a sub-bank.
Regarding claim 5: Claim 5 recites the memory controller of claim 4, wherein the memory region is a sub-bank of a memory bank, and wherein the refresh control circuit is operable to monitor multiple activate counters for respective multiple sub-banks of the memory bank.
Regarding claim 6: Claim 6 recites the memory controller of claim 5, wherein the refresh control circuit is operable to account for REF and RFM commands directed to the memory bank by causing the activate counters to be decremented.
Regarding claim 7: Claim 7 recites the memory controller of claim 5, wherein the refresh control circuit is operable to monitor the activate counters at a granularity level of the multiple sub-banks, and allow or cause the REF and RFM commands to issue at a granularity level of the memory bank.
Regarding claim 8: Claim 8 of the patent recites the memory controller of claim 5, further comprising flexible address decoder logic operable to spread consecutive memory addresses across the multiple sub-banks and provide memory address bits for addressing the multiple sub-banks.
Regarding claim 9: Claim 11 recites the apparatus of claim 1 further comprising: one or more processor cores in communication with the memory controller; and 
one or more memory devices in communication with the memory controller and comprising said memory region and wherein the one or more memory devices receive the RFM command issued by the memory controller.
Regarding claim 10: Claim 12 of the patent recites a method, comprising: 
receiving a plurality of memory access requests including memory reads and memory writes (claim 12, lines 2-3); 
selecting respective ones of the memory access commands and transmitting them to a memory channel coupled to at least one random access memory (claim 12, lines 4-9); 
counting, at an activate counter, a number of activate commands sent over the memory channel to a memory region of the random access memory (claim 12, lines 10-12); 
in response to the activate counter being above a management threshold value and at or below a maximum management threshold value, issuing a refresh management (RFM) command if there is no refresh (REF) command currently held at a refresh control circuit for the memory region (claim 12, lines 13-18).
Regarding claim 11: Claim 13 of the patent recites the method of claim 10, further comprising, in response to the number of activate commands being above the maximum management threshold, causing an RFM command to be sent to the memory region.
Regarding claim 12: Claim 14 of the patent recites the method of claim 10, further comprising, in response to the activate counter being above the maximum management threshold, determining if a REF command is currently held at the refresh control circuit for the memory region and, if not, causing a RFM command to be sent to the memory region, and if so, allowing the pending REF command to issue with no RFM command being issued, and preventing any new activate commands from being scheduled to the memory region until one of the RFM command or the pending REF command is scheduled.
Regarding claim 13: Claim 15 of the patent recites the method of claim 10, further comprising determining eligibility for command selection based on at least on respective activate counter values for memory regions of the respective commands.
Regarding claim 14: Claim 17 of the patent recites the method of claim 13, wherein when the memory region is a memory sub-bank of a memory bank, the method further comprises monitoring multiple activate counters for respective multiple sub-banks of the memory bank.
Regarding claim 15: Claim 19 of the patent recites the method of claim 14, further comprising monitoring the activate counters at a granularity level of the multiple sub-banks, and issuing the REF and RFM commands at a granularity level of the memory bank.
Regarding claim 16: Claims 20 and 21 of the patent recite the method of claim 15, further comprising spreading consecutive memory addresses across the multiple sub-banks, wherein spreading the consecutive memory addresses is performed at a flexible address decoder which provides memory address bits for addressing the multiple sub-banks.
Regarding claim 17: Claim 23 of the patent recites the method of claim 10, further comprising, in response to a designated condition of the activate counter, cause a refresh rate to double for the memory region until the designated condition is remedied.
Regarding claim 18: Claim 24 of the patent recites a data processing system, comprising:
a data processor; 
a data fabric coupled to the data processor, and 
a memory controller coupled to the data fabric for fulfilling memory requests from the data processor, the memory controller comprising: 
an arbiter for selecting memory commands for transmission over a memory channel; and 
a refresh control circuit coupled to the arbiter and operable to: 
monitor an activate counter which counts a number of activate commands sent over the memory channel to a memory region; and 
in response to the activate counter being above an intermediate management threshold value and at or below a maximum management threshold value, issue a refresh management (RFM) command if there is no refresh (REF) command currently held at the refresh control circuit for the memory region.
Regarding claim 19: Claim 25 recites the data processing system of claim 18, wherein the refresh control circuit is operable to, in response to the activate counter being above the maximum management threshold, determine if a REF command is currently held at the refresh control circuit for the memory region and, if not, cause a RFM command to be sent to the memory region, and if so, allow the pending REF command to issue with no RFM command being issued, and prevent any new activate commands from being scheduled to the memory region until one of the RFM command or the pending REF command is scheduled.
Regarding claim 20: Claim 26 of the patent recites the data processing system of claim 18, wherein the arbiter determines eligibility for command selection based on at least on respective activate counter values for memory regions of the respective commands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/Primary Examiner, Art Unit 2827